             Case 3:16-cr-00440-WHA Document 86 Filed 04/30/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA

                               CRIMINAL TRIAL MINUTES

 Judge:              William Alsup                         Time in Court:
                                                           2 hours and 14
                                                           minutes
 Date:               April 30, 2019
 Case No.            16-cr-00440-WHA-1

 United States of America              v.        Yevgeniy Aleksandrovich Nikulin

                                              Defendant
                                            √ Present
                                             Not Present
                                            √ In Custody


 U.S. Attorney                                             Defense Counsel
 Michelle Kane                                             George Grasso
 Matthew Parrella


 Russian Interpreter(s):
 Maria Entchevitch
 Marina Brodskaya


 Deputy Clerk: Tracy Geiger and Lashanda Scott             Reporter: Debra Pas


                                         PROCEEDINGS

 REASON FOR HEARING:           Evidentiary re: Competency Hearing
 RESULT OF HEARING:            Government Witness: Dr. Lesli Johnson
                               Defense Witness: Alexander Grinberg



CONTINUED TO: June 11, 2019 at 2:00 pm for Further Evidentiary/Motion Hearing. Defendant
remanded to US Marshal. The Court excludes time for effective preparation of counsel from April 30,
2019 to June 11, 2019.


                                                  1
           Case 3:16-cr-00440-WHA Document 86 Filed 04/30/19 Page 2 of 3




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA

16-cr-00440-WHA-1          USA v. Yevgeniy Aleksandrovich Nikulin


                            EXHIBIT and WITNESS LIST

JUDGE:                      PLAINTIFF ATTORNEY:                DEFENSE ATTORNEY:
William Alsup               Michelle Kane, Matt Parrella       George Grasso
TRIAL DATE:                 REPORTERS:                         CLERK:
                                                               Tracy Geiger and Lashanda
April 30, 2019              Debra Pas
                                                               Scott


PLF DEF DATE/TIME           EVI.
NO. NO OFFERED    ID        REC DESCRIPTION                                                BY
           9:10 AM                Court convened – Government counsel present and
                                  Defendant present. Defense counsel – not present.
           9:27 AM                Defense counsel arrived and requested 5 minutes with
                                  Defendant.
           9:32 AM                Parties stipulate that the two written expert reports
                                  May be deemed admitted into evidence.
           9:37 AM                Government witness: Dr. Lesli Johnson
1          4/30/2019   X    X     Dr. Johnson’s written report (stipulated admission)
2                      X
           10:20 AM               Cross examination of Dr. Lesli Johnson                   Dft
           11:01 AM               Cross examination concluded
                                  Court questioned witness
           11:02 AM               Witness excused
                                  Defense witness: Dr. Alexander Grinberg
           11:22 AM               Court questioned witness



                                           2
Case 3:16-cr-00440-WHA Document 86 Filed 04/30/19 Page 3 of 3




11:24 AM               Continued direct examination of Dr. Grinberg           Dft
11:27 AM               Court recess – 30 minutes
12:07 PM               Court reconvened – all counsel and defendant present
                       Continued direct exam of Dr. Alexander Grinberg        Dft
12:23 PM               Cross examination of Dr. Alexander Grinberg            Gvt
12:58 p.m.             Courtroom Deputy – Lashanda Scott
1:13 p.m.              Defense re-direct of Dr. Alexander Grinberg            Dft
1:16 p.m.              Witness excused
                       The evidence is complete. The Court set a briefing
                       schedule – Government’s opening brief due by May
                       8, 2019; Defense responsive brief due by May 15,
                       2019; Government Reply due by May 20, 2019.
                       Evidentiary/Motion hearing set for June 11, 2019 at
                       2:00 p.m. Defendant remanded to US Marshal. The
                       Court excludes time for effective preparation of
1:21 p.m.              counsel from April 30, 2019 to June 11, 2019.
                       Court adjourned.




                               3
